DETAILED ACTION
Specification
The amendments to the Abstract, the title, and other amendments to the specification are acceptable (pp. 2-4 of Applicants’ reply filed on January 24, 2022).

Rejoinder of Previously Withdrawn Claims
Claims 1-2 and 4-27 are allowable. Claims 13, 23-24, and 27, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on June 8, 2021, is hereby withdrawn and claims 13, 23-24, and 27 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See /n re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on January 24, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) the objections to the drawings,
 		(ii) the objections to the claims, and
		(iii) the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner.  

Claims 3-4, 9-12, 14-22, and 25-26 were previously indicated as allowable subject matter (paragraph #14 of the Non-Final Action having notification date of September 24, 2021).  Applicants have amended the claims in a manner that includes previously indicated allowed subject matter of dependent claims being formed as independent claims.  As such, original dependent and allowable claims 4, 9-10, 12, 14, 18, and 25 have been amended to be in independent form.  Independent Claim 1 has been amended to include the previously allowed subject matter of original dependent Claim 3.  The Examiner’s Amendment below corrects some further identified antecedent issues in the claim suite.       


Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicants’ representative Andrew Heinisch (Reg. No. #43,666) in a phone interview conducted on April 18, 2022. 

Applicants have further agreed to amend the claims as follows:     
--  2. (Currently Amended) A screw compressor in accordance with claim 1, wherein the guide element is elastically movable relative to a [[

--  5. (Currently Amended) A screw compressor in accordance with claim 1, wherein the guide element is formed by a guide region of a guide body, wherein the guide region is movable relative to a [[

--  9. (Currently Amended; last three lines of Claim 9) wherein the guide element is biased in the direction of a [[

--  12.  (Currently Amended; last three lines of Claim 12) …wherein a [[

-- 13. (Currently Amended; Rejoined) A screw compressor in accordance with claim 9, wherein the [[

-- 14.  (Currently Amended; last two lines of Claim 14) …wherein a [[

--  20. (Currently Amended) A screw compressor in accordance with claim 19, wherein the delimiting element, which delimits the movement of the piston rod transversely to the displacement direction, is arranged on a [[of the guide insert.  --

--  22. (Currently Amended) A screw compressor in accordance with claim 18, wherein the [[a [[


--  25.  (Currently Amended; last two lines of Claim 25) …wherein a [[

--  26. (Currently Amended) A screw compressor in accordance with claim 25, wherein the spring-elastic element is arranged in a receiving groove provided in a [[of the guide insert.  --

--  27. (Currently Amended; Rejoined) A screw compressor in accordance with claim 25, wherein the spring-elastic element is arranged in a receiving groove provided in a [[of the guide insert.  --

	This application is now in condition for allowance.

Allowable Subject Matter
Claims 1-2 and 4-27 are pending and allowed.

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2017/0211574 shows elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Monday April 18, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746